Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 07/06/2020.  
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.
Reponses to Amendments 
	Objection to dependent Claim 10 in the previous Act is withdrawn in view of Applicant amendment as suggested by Examiner. 
Response to 101 Arguments
101 arguments with respect have been fully considered but they are not persuasive. 
     Remarks 07/06/2020 p.9-p.17 provide substantially the same or similar arguments as 
     Remarks 11/20/2019 p.9p.16 ¶1. Examiner accordingly reincorporates herein all his responses and rationales at Final Act 01/07/2020 p.2-p.5 ¶5.
    Remarks 07/06/2020 p.14-p.15 further points to Original Spec to ¶ [0033] to emphasize  
	Using historical data 215, individual schedules may be automatically adjusted 	in real-time by event scheduling module 212 based on the time when a user 	has actually arrived and departed from a meeting with a client as determined 	by matching the location data 240 with one or more clients in the client data 225 	which contains a location for each client, the time when a user indicates that the 	event (e.g., the meeting with the client) is complete, and travel conditions (e.g., 	rush hour, congested paths, and road construction). Historical data 215 may also 	be used by event scheduling module 212 to automatically adjust a schedule 	based on dates and times of previous successful events with the client. Past 	events may be automatically determined to be successful based orders 	received, request for samples or demos, and the canceling or rescheduling 	of a meeting, for example. Past events may also be manually determined to be 	successful by asking the user to classify past visits as shown on clients 230 or 240.
	Examiner responds to such citation by first pointing to MPEP 2106.04(a)(2) to submit that determining the optimal number of visits by a business representative to a client (akin to what is argued above) remains an abstract idea.1 Examiner further resubmits that narrowing or reformulating such abstract idea [here Remarks 07/06/2020 p.14-p.15] is not enough to save the claims from patent ineligibility2.	For example, MPEP 2106.04(a)(2) C. found that further considering historical usage information3, along with determining the optimal number of visits by a business representative [supra] represent abstract example of managing personal behavior and commercial interactions. As Federal Circuit ruled in BSG [footnotes below], regardless of how narrow the comparison of usage information may be relative to the category of historical usage information [akin here to Original Spec to ¶ [0033] at Remarks 07/06/2020 p.14-p.15] it does not affect whether the claims are directed to an abstract idea […] [Thus] a claim is not patent eligible merely because it applies an abstract idea in a narrow way. That is, an “improvement in the judicial exception itself” (here adjusting preferred event sequence at Claims 2, 9, 16 in light of Spec ¶ [0033]) “is not an improvement in technology” when tested per MPEP 2106.04(d)(1). This is corroborated by prior guidance at USPTO “October 2019 Update: Subject Matter Eligibility p13 mid-¶2: “the word improvements in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B”. 
	In fact MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that even a “groundbreaking, innovative, or even brilliant discovery” [akin to what is argued at Remarks 07/06/2020 p.14-p.15] “does not by itself satisfy the §101  inquiry” further corroborated by “SAP Am, Inc v InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [Remarks 07/06/2020 p.14-p.15], “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving abstract event sequencing]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field [here event scheduling and order adjustment] the claims recite, the advance [still] lie entirely in the realm of abstract ideas [here “Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to entrepreneurial goal objective [argued here at Remarks 07/06/2020 p.14-p.15 as preferred event sequence], versus improvement to actual technology. MPEP 2106.04 corroborating “2019 PEG Advanced Module” Slide 20, ”USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016” p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution.
         Further still, the fact that the claims are argued to automate an abstract process,
as identified above, does not improve actual computer-functionality according, by reliance on MPEP 2106.05(a)4, in order to integrate the abstract idea into a practical application (Step 2A prong two) or provide significantly more (Step 2B).
	In conclusions the claims still recite, describe or set forth the abstract idea or a combination of abstract ideas [Step 2A prong one], with their additional, computer-based elements [be it hardware and/or software] not integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B] .
	Therefore the claims remain patent ineligible.   

Objection
Claim 10 is objected for informally reciting “The system method as recited in Claim 8…” 
Claim 10 is recommended to be amended to recite “The system  …” etc. 
Clarification and/or correction is/are required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea as follows, except where strikethrough:
	/ “” (dependent Claim 15 only) / 
	/ “” (Claim 8 only) /
* “receiving” “user location data, comprises a geographic location and timestamp”
               (independent Claims 1, 8, 15)
/ “” (Claim 8 only) /
* “identifying a plurality of events to be scheduled, wherein each of the plurality of events to be scheduled comprise a respective event location and an event frequency”;

/ “” /
              (independent Claim 8)
* “add events of the plurality of events to be scheduled to a schedule-later queue if a most recent visit time of a particular event is more recent than a latest event in its respective event frequency”; 
* “add other events to a schedule-now list when another most recent visit time of another particular event is older than another latest event in its respective event frequency”; “and”
*  “generate preferred event sequence from a set of events of schedule-now list, wherein said generating is based on event location data, user location data, and historical event data of said set of events, and wherein historical event data comprises indications of success for past events”               (independent Claims 1, 8, 15)
/ “
(dependent Claim 9 only)
* “receiving a fixed-time event”;
* “adjusting the preferred event sequence based on a fixed-time and a fixed-location of the fixed-time event if the fixed-location is known”;
      (dependent Claims 2, 9, 16)
	/ “
* “receiving event importance metrics and wherein said generating a preferred event sequence comprises scheduling events having a higher event importance metric in said preferred event sequence before scheduling events with a lower event importance metric when scheduling events for a time slot”
(dependent Claims 3, 10, 17)
* “each of said plurality of events to be scheduled further comprises a respective event duration, wherein said respective event duration is updated /  (dependent Claim 11 only) / “according to the user location data, and wherein said generating a preferred event sequence is performed based on said respective event duration”
(dependent Claims 4,11, 18)
* “ generate” (dependent Claim 12 only) / “wherein said respective event duration is generated based on historical event duration data”
(dependent Claims 5,12,19)
“ (dependent Claim 13 only) “receive, 
(dependent Claims 6,13,20)
	“ (dependent Claim 14 only) / “wherein said generating a preferred event sequence is further based on an event availability and a user availability and comprises scheduling a future event only for a time that comprises both event availability and user availability”                                   (dependent Claims 7, 14)

Examiner points to MPEP 2106.04(a)(2)II to submit that the character as a whole of the claims still cover, under broadest reasonable interpretation, the abstract grouping of “Certain Methods of Organizing Human Activities” including: fundamental economic practices and commercial interactions [here based on “historical event data”, “success for past events”, “1st indication of success” etc.] for determining the optimal number of visits by a business representative to a client [preponderantly as “scheduling remote events” including “schedule” “now v. later”] and business relations [above as “importance metrics”, “higher & lower” “event importance metric”], as well as managing such relationships or interactions [above “generating preferred event sequence from set of events of schedule now list”, based on “event” “recen[cy]” then “adjust preferred event sequence” based on “fixed-time event”] based on social activities [“scheduling future event only for a time that comprises both event availability & user availability”] as well as following rules [“lateness”  “duration”, “frequency”, “location”] or instructions [here “adding events of the plurality of events to be scheduled to a schedule-later queue if a most recent visit time of a particular event is more recent than a latest event in its respective event frequency; adding other events to a schedule-now list when another most recent visit time of another particular event is older than another latest event in its respective event frequency”].  
	Thus, there is a preponderance of evidence demonstrating that the claims recite, set forth or describe the abstract exception per Step 2A prong one. MPEP 2106.04(a)(2).
---------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because the additional computer-based elements of as initially strikethrough above, are merely used to apply the abstract idea. see MPEP2106.04(d) citing MPEP 2106.05(f). The fact that
independent “system” Claim 8 and dependent “system” Claim 10 call for “receiving module executed by processor for receiving” / “to receive” and independent “system” Claim 15 similarly calls for “memory unit” for “storing database for storing historical event data and a plurality future events” represent [according to MPEP 2106.05(f)(2)] mere invocating of computer components as tools  in their ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) which do not integrate a judicial 5. The same can be said about applying the abstract idea using a general purpose computer [preponderantly here as “processor communicatively coupled to memory unit & configured to perform a” [abstract] “method of scheduling remote events” at independent “system” Claim 15, and similarly “processor” executing various “modules” at Claims 8-14]
	Alternatively, the additional computer-based elements [strikethrough above] could also be viewed to merely link the abstract idea [supra] to a field of use or technological environment. For example limiting the combination of collecting & analyzing information [above] as well as specifying that abstract monitoring audit log data relates to transactions or activities [“events” supra] to execution in a computer environment [above “processor”, “memory”, “modules” etc.] represents such narrowing that does not integrate abstract idea into practical application. MPEP2106.04(d) citing MPEP2106.05(h). 
---------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [MPEP 2106.05(f)], and/or limit the abstract idea to a field of use or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. Also assuming arguendo that, in addition to MPEP 2106.05(f) and/or (h), additional evidence would further be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine, conventional, Examiner would further point to MPEP 2106.05(d) II finding the following computer functions as well-understood, routine and conventional.
* receiving or transmitting data over a network, including utilizing an intermediary computer to forward information (here “receiving module for receiving, from client device, user location data” at independent Claim 8, and similarly “receiving, from client device, user location data” at independent Claim 1; “receiving module is configured to receive a fixed-time event from the client device” at dependent Claim 9, and similarly at dependent receiving module is configured to receive event importance metrics from client device” at dependent Claim 10 and similarly at dependent Claims 3,17; “receiving module is configured to receive, from said client device” at dependent Claim 13 and similarly at dependent Claims 6,20; “event & user availability” at dependent Claims 7, 14)
* perform repetitive calculations based on electronic recordkeeping / gathered statistics (“if most recent visit time of particular event is more recent than its respective event frequency” “add events to be scheduled to schedule-later queue if most recent visit time of particular event is more recent than a latest event in its respective event frequency; add other events to schedule-now list when most recent visit time of another particular event is older than another latest event its respective event frequency” at Claims 1,8, 15);
* arranging a hierarchy of groups (here “add events of plurality of events to be scheduled to schedule-later queue” & “add other events to a schedule-now list” as well as “generating preferred event sequence based on event location data, user location data, and historical event data of said set of events, and wherein historical event data comprises indications of success for past events” at independent Claims 1, 8, 15); 
* sort information / eliminating less restrictive information (here “if most recent visit time of particular event is more recent than its respective event frequency” “add events of plurality of events to be scheduled to schedule-later queue” at expanse of “when most recent visit time of a particular event is older than another latest event in its respective event frequency” “add other events to schedule-now list comprises indications of success for past events” at independent Claims 1,8,15 vs “increase event importance metric for corresponding event responsive to indication of success” at dependent Claims 6,13,20; “schedule events having higher event importance metric in said preferred event sequence before scheduling events with a lower event importance metric when scheduling events for a time slot” at dependent Claims 3, 10, 17; “scheduling a future event only for a time that comprises both event availability and user availability” at dependent Claims 7, 14);
	
	MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner, if or as needed, to point evidence at the Applicant’s Original Disclosure for the additional elements being well-understood, routine and conventional. Specifically Examiner points to:
	* Original Spec ¶ [0019] reciting at a high level of generality: “These descriptions and representations are the means used by those skilled in the data processing arts to most effectively convey the substance of their work to others skilled in the art. A procedure, computer-executed step, logic block, process, etc., is here, and generally, conceived to be a self-consistent sequence of steps or instructions leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated in a computer system. It has proven convenient at times, principally for reasons of common usage, to refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like”. 
	* Original Spec ¶ [0020] reciting at a high level of generality: “It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout, discussions utilizing terms such as "accessing," "writing," "including," "storing," "transmitting," "traversing," "associating," "identifying," "scheduling," "updating," "determining," "selecting," or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into otherRTHM-0001-01.O1US 9 data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices. 
	* Original Spec ¶ [0022] reciting at a high level of generality: “In the example of Figure 1, the exemplary computer system 112 includes a central processing unit (CPU) 101 for running software applications and optionally an operating system. Random access memory 102 and read-only memory 103 store applications and data for use by the CPU 101. Data storage device 104 provides non-volatile storage for applications and data and may include fixed disk drives, removable disk drives, flash memory devices, and CD-ROM, DVD-ROM or other optical storage devices. The optional user inputs 106 and 107 comprise devices that communicate inputs from one or more users to the computer system 112 (e.g., mice, joysticks, cameras, touch screens, and/or microphones). According to some embodiments, the computer system 112 is a mobile computing device, such as a smartphone or tablet”.
	* Original Spec ¶ [0024] “Some embodiments may be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Typically the functionality of the program modules may be combined or distributed as desired in various embodiments”.
	* Original Spec ¶ [0032] “An event scheduling module 212 (e.g., software module) communicates with an event scheduling database 210 that storesRTHM-0001-O1.O1US 14 event data, including historical event data 215. Database 210 can be realized using a number of different well-known database technologies. Event data stored in event scheduling database 210 may include times when a user is available, times when a client is available, event location data, travel time data, event duration data, and event frequency data, for instance. The event scheduling database 210 also receives new event data 205 from a client device (e.g., a personal computer, mobile computer, smartphone, or tablet) to be stored in event scheduling database 210. Events may be processed and sorted into a schedule-now list and a schedule-later queue, and ultimately scheduled into an event sequence”. Also per

- In conclusion -

Claims 1-20 although directed to statutory categories (“method” or process, “system” or machine) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 






Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Levis et al, US 20060235739 A1 hereinafter Levis in view of 
	* Penilla; Angel et al, US 9697503 B1 hereinafter Penilla. As per, 
Claims 1, 8, 15 Levis teaches: “A computer-implemented method for scheduling events, said method comprising”: (Claim 1) / “A computer system for scheduling remote events, said system comprising: (Claim 8) / “A computer system for scheduling remote events, said system comprising: a memory unit storing a database for storing historical event data and a plurality future events, wherein each of the future events comprise a respective event location and a respective event frequency and a processor communicatively coupled to the memory unit and configured to perform a method of scheduling remote events, said method comprising”: (Claim 15) (Levis Fig.8 and ¶ [0114]-¶ [0118], ¶ [0173]) 
	 / “a receiving module executed by the processor for” / 
	- “receiving, from a client device, user location data, wherein the location data comprises a geographic location and a timestamp” (Levis ¶ [0100] dispatch manager DM receives inputs from the GPS current position to approximate location of service vehicle, (longitude & latitude) continuously updated and periodically made available to DM. The DM also receives input from a clock 33 providing current time information. The GPS device can provide the current time information. For additional details see Levis ¶ [0130]);
 “/ an event database executed by the processor for” / 
- “storing / identifying a plurality of events to be scheduled, wherein each of the plurality of events to be scheduled comprise a respective event location and an event frequency”   
   (Levis ¶ [0008] 1st sentence: the device stores, processes, updates dispatch plan. One example at mid-¶ [0034] ≈ 4th sentence. Other examples at ¶ [0056] 3rd sentence, [0084], [0106] 1st sentence, [0114] last 3 sentences: info about specific packages to be delivered, as well as other info such as packages to be picked up, are stored in delivery information nd- 3rd sentence state that: in some business contexts it is desirable that package pickup and delivery occur roughly the same time every day at a given location. Levis ¶ [0039]: in Fig.1 delivery route comprises 3 stops in sequential order A,B,C shown in delivery schedule Dispatch Plan 2 as a database having a record corresponding to each stop indicating a package identifier for one package to be delivered at each stop. The package identifier allows the driver and computer to uniquely identify the particular package or related info associated with it. Thus, a record is identified in Dispatch Plan by a computer using the package identifier. For illustration purposes Fig.1 illustrates one package to be delivered at each service stop. Finally, Dispatch Plan of table 2 indicates that one package, destined for Stop C, must be delivered by 10:00 a.m. see Levis ¶ [0164] for another example);

/ “an event scheduling module executed by the processor for” / 
	- “adding events of the plurality of events to be scheduled to a schedule-later queue if a most recent visit time of a particular event is more recent than a latest event in its respective event frequency” (Levis ¶ [0036] 3rd sentence: info about additional deliveries is provided after deliveries started so additional packages to be delivered are received by driver at a drop location. Similarly at ¶ [0147] 2nd sentence: the input comprises additional parcels for pickup 93, ¶ [0149]: Another type of Dispatch Plan Update is shown in step 95 where an unscheduled package pickup has been added to schedule. This correspond to a customer providing last minute request for parcel pickup. Typically, a minimum amount of time is required to perform a pickup at unscheduled location and the system can add this to expected times associated with the service stops associated with Dispatch Plan. In the case of adding an unscheduled pickup, Original Dispatch Plan should be analyzed to avoid backtracking by delivery vehicle and avoid missing subsequent delivery.
         Levis ¶ [0163] last sentence: also recognizes that traffic conditions can be quantified to add delay e.g. advance current time or expected time of arrival for each service stop.
         Levis thus recognizes at ¶ [0038] that in addition of unscheduled service stop consumes amount of time and time required for several such unscheduled stops cause delay for those service stops not yet performed, thus jeopardizing service commitments of the other service stops. Similarly see mid-¶ [0050]≈11th sentence: if an additional record nd sentence: Remote data input allows data to be received, such as indications of additional service stops, changes in required delivery time for a specific package etc. 
	Levis ¶ [0109] 2nd sentence: DUP will update the Dispatch Plan, erase old Dispatch Plan, and notify the user of the change, such is the case if a new stop is added.
	Levis ¶ [0059] 4th sentence: noting another example where additional items could be added for delivery by the driver stopping at a second loading location and receiving additional packages for delivery. Levis mid-¶ [0093] ≈ 7th sentence: adding a new stop on a different road may justify analyzing the sequence of records to determine if optimization is appropriate. Levis ¶ [0093] last sentence: if one of yet-to-be performed service stops has a time commitment, then analyzing and reordering remaining stops may be in order.
           Levis mid-¶ [0105] for example uses Dispatch Plan Updating Algorithm that access GIS/Route Plan data 43 as input in determining optimal Dispatch Plan based on account roads and geographical location info. The Dispatch Plan Updating Algorithm also have parameters indicating what business rules to use that define the criteria to use in forming Updated Dispatch Plan. For example Levis states at ¶ [0080] 2nd- 3rd sentence that in some business contexts it is desirable that deliveries occur generally at same time of day every day at a given location, but Levis also acknowledges at mid-¶ [0042] ≈ 6th sentence that many restaurants catering to lunch time crowds require employees to be engaged in serving customers from 11 am-2 pm and do not accept deliveries during this time frame. Thus, certain stops has certain time frames in which no deliveries can be made. Thus, Levis ¶ [0120] last sentence automatically analyzes services stops not yet performed to determine whether new optimization can be determined. Levis ¶ [0141] 1st sentence: If there is potential problem the system produce Update Dispatch plan 85 using algorithm to see if re-optimization is required to alleviate the problem. Most importantly 
	Levis ¶ [0039]-¶ [0042] & Annotated Figs.6 & 1: adding stop B as a delayed [or later] stop in dispatch plan [or queue] when the required delivery or visit at 10:00 am for Stop C is more recent than Stops A, B in the dispatch plan since there are no guaranteed delivery times (service commitments) for deliveries for Stops A, B per Annotated Figs.6 nd- 3rd sentence that in some business contexts it is desirable that deliveries occur generally at same time of day every day at given location. For example per ¶ [0042] 6th sentence, restaurants catering to lunch time crowds require employees engaged in serving customers from 11a.m.-2p.m. and do not accept deliveries during this time frame. Thus, certain stops may have certain time frames in which no deliveries can be made
	Levis ¶ [0052] regardless of circumstances in which additional packages are assigned to a vehicle during delivery period, the central dispatch system select the vehicle to handle those packages on geographic location of pickup in relation to current serving area for each delivery vehicle or based on delivery vehicle best suited to serve the request based on location, workload or other factors associated with the vehicle. Vehicle A may be 2nd closest vehicle, but is selected because vehicle B has delivery commitments that would be jeopardized if it were assigned to pickup. Regardless of how target vehicle is selected, the dispatch system transmits wirelessly updated info to the appropriate vehicle)
         
	         - “adding other events to a schedule-now list when another most recent visit time of another particular event is older than another latest event in its respective event   
(Levis ¶ [0040] and Annotated Figs.6 & 1 noting when the current time is 9:00 AM, then adding updated dispatch plan A->C, when Stop B has no time commitments [i.e. older] than the required most recent visit time of 10:00 AM at Stop C. Furthermore see
Levis ¶ [0162] similar to 10:00 AM commitment among 3 stops at Fig.1, the delivery vehicle is further scheduled delivery commitment time of 4 p.m. for one of the packages. 
Levis ¶ [0164] The system identifies a potential delivery problem by determining that the delivery associated with the 3rd stop to Perry's Pickle Shop 250 requires a 4:00 p.m. delivery commit time and will be jeopardized if the expected time of arrival were delayed by the aforementioned delay. In the Dispatch Plan, the order of the service stops are (in order): ¶ [0165] 1) Jon's Flower Shop 240, ¶ [0166] 2) Jeff's Jewelry Shop 251, and ¶ [0167] 3) Perry's Pickle Shop 250. Given the current time and/or location, the system determines that servicing the locations as ordered in Dispatch Plan 235 (namely stopping at Jeff's Jewelry 251 first, then Jon's Flower Shop 240 second) are likely to result in missing the 4:00 p.m. delivery commitment to Perry's Pickle Shop 250. The system 
Levis ¶ [0110] last two sentences: noting another example of adding a new stop located at 5321 Ridge View Road 186 just prior to the delivery at 5324 Ridge View Rd 185. One the other hand, if the route is traversed in two directions (e.g., Ridge View Road is a dead end, requiring the delivery vehicle to turn around after stopping at 5003 Ridge View Rd), then the new stop would be serviced on the return leg of the route) “and” 
	
	- “generating a preferred event sequence from a set of events of the schedule-now list, wherein said generating is based on event location data, user location data, and historical event data of said set of events, and wherein the historical event data comprises indications of success for past events” 
(Levis ¶ [0035] 3rd - 4th sentences: Each service stop is typically planned as one of a sequence of stops along predetermined route, i.e. called dispatch plan. ¶ [0061] 4th sentence: Some of modifications to pickup dispatch plan trigger a need to reexamine and alter the sequence of service stops. mid-¶ [0093] ≈ 6th sentence: adding a new stop on different road justify analyzing the sequence to determine if optimization is appropriate.  ¶ [0093] last sentence: if one of yet-to-be performed service stops has time commitment, then analyzing and reordering the remaining stops may be in order. For example see
Levis ¶ [0039]-¶ [0041] and Annotated Figs.6 & 1 generating updated sequence A->C from the set of events of schedule list at current 9:00 AM, based on tracked Stop delivery or pick up event location data, vehicle  location data, and past time measurement that resulted in delivery [or success] by the required time . This is further clarified by 
Levis ¶ [0041]: original route indicated in original dispatch plan resulted in delivery by required time based on past time measurements. Specifically, if past delivery data indicates that the vehicle typically arrives at Stop A at 8:00 a.m., then this would allow sufficient time for delivery of package at Stop C within required time based on historical travel times. Yet, unforeseen circumstances for that particular work day may cause delivery vehicle to arrive at Stop A later than normal. Because delivery vehicle arrives at Stop A at 9:00 am it is only by altering the route that committed service level is met. 
st stopping at Jeff's Jewelry 251, then Jon's Flower Shop 240) are likely to result in missing the 4 p.m. delivery to Perry's Pickle Shop 250. The system determines that to analyze the Dispatch Plan and re-orders the sequence of the dispatch plan to allow satisfaction of the delivery commit times. The Updated Dispatch Plan is shown in Fig.10).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Levis Annotated Fig 6&1 from Original Figs. 6 &1 in support of rejection arguments
Levis as used in the above mappings, still teaches or suggests: 
	- “adding other events to a schedule-now list when another most recent visit time of another particular event is older than another latest event in its respective event   

Levis might suggest but does not explicitly recite “frequency” as claimed in the limitation 
	- “adding other events to a schedule-now list when another most recent visit time of another particular event is older than another latest event in its respective event frequency” 

Penilla however in analogous art of determining future events teaches or suggests: 
	- “adding other events to a schedule-now list when another most recent visit time of another particular event is older than another latest event in its respective event frequency”  (Penilla Fig.16D, engine 2218: Tuesday PM-> Wednesday AM-> Friday PM-> Saturday PM. 
Friday PM: Tell the user Saturdays are normally full of errands. Suggest user send tomorrow’s itinerary to the vehicle’s app on the network or directly on vehicle to report if and when user should get started due to traffic, road construction, suggest fuel locations…before the user enters the car around 12 pm. Ask user what time they will most likely depart if its not at 12pm like usual. Download specials and coupons for locations the user typically frequents on Saturdays and display to user on vehicle’s interface on user’s mobile device. 
Saturday PM: user typically gets dry cleaning done on Saturdays based on GPS data. Show user lunch specials and deals to claim since the user usually stops for lunch while out on errands on Saturday).
It would have been obvious to one skilled in the art / before the effective filling date of the claimed invention, to modify Levis’s  “method”/”systems” to include the teachings of Penilla above to enhance versatility or customization for specific events such as deliveries, pick-ups or errands as disclosed by Levis above in light of Penilla column 7 lines 12-20, column 8 lines 44-52 & MPEP 2143 G. The predictability of Levis in view of Penilla in further corroborated by the more rigorous manner to which Penilla implements such determinations of future events using algorithms to the assumptions in order to effectively build into decisions and actions to activate local or remote audio and visual alerts, change vehicle systems, display information on a vehicle's displays and request a decision from a user locally or remotely to complete an action (Penilla column 8 lines 53-63, column 27 lines 32-43, column 28 lines 48-67 & MPEP 2143 G). This would Levis at ¶ [0041], ¶ [0043], ¶ [0093] last 4 sentences, mid-¶ [0118], ¶ [0149]. Additionally or alternatively Penilla would also provide a distributed computing environment which will provide the requested services in a more effective manner (Penilla column 9 lines 18-28 and MPEP 2143 C, D or G) complementary, predictable and readily modifiable to the disclosure of Levis as generally recited at ¶ [0034], ¶ [0172] last sentence, ¶ [0174] etc. 
 Further, the claimed invention can also be viewed as a mere combination of old elements in a similar determining future events field of endeavor. In such combination each element merely would have performed the same function organizational and analytic function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Levis in view of Penilla, the results of the combination would complementarily fit together as pieces of a puzzle in a predictable manner as identified above (MPEP 2143 A).

    PNG
    media_image2.png
    821
    854
    media_image2.png
    Greyscale
Penilla Fig. 16D
Claims 2, 9, 16 
Levis / Penilla teaches all the limitations above. 
Levis further teaches or suggests: 
- “receiving a fixed-time event from the client device”; 
- “adjusting the preferred event sequence based on a fixed-time and a fixed-location of the fixed-time event if the fixed-location is known”
(Levis ¶ [0039] last sentence noting a first example where Dispatch Plan of table 2 indicates that one package, destined for Stop C, must be delivered by 10:00 a.m.
Levis ¶ [0040] 6th - 9th sentences: If the delivery vehicle is at Stop A at 9:00 a.m., there are twelve periods of five minutes from the current time of 9:00 a.m. to 10:00 a.m. The regularly scheduled route from Stop A to Stop B typically consumes 10 units, and 4 units are consumed traveling from Stop B to Stop C. The total time (14 units) exceeds the 12 unit limit and using the route indicated in the Dispatch Plan 2 is likely to result in failing to meet the service commitment require with Stop C. On the other hand, altering [or adjusting] the route to proceed first from Stop A to Stop C consumes only 5 units, and using this route results in meeting the service commitment delivery time
Levis ¶ [0164] noting another example where the system identifies a potential delivery problem by determining that the delivery associated with the third stop to Perry's Pickle Shop [or location] 250 requires a [fixed] 4:00 p.m. delivery commit time and will be jeopardized if the expected time of arrival were delayed by the aforementioned delay. In the Dispatch Plan, the order of the service stops are in order: ¶ [0165] 1) Jon's Flower Shop 240, ¶ [0166] 2) Jeff's Jewelry Shop 251, and ¶ [0167] 3) Perry's Pickle Shop 250. Given the current time and/or location, the system determines that servicing the locations as ordered in the Dispatch Plan 235 (namely stopping at Jeff's Jewelry 251 first and then Jon's Flower Shop 240 second) are likely to result in missing the 4:00 p.m. delivery commitment to Perry's Pickle Shop 250. The system determines that it is appropriate to invoke the algorithm to analyze the Dispatch Plan and the system re-orders the sequence of the dispatch plan to allow satisfaction of the delivery commit times. The Updated Dispatch Plan is shown in Fig.10. Levis ¶ [0136] The historical data can be collected by the portable computer by periodically recording its location at fixed time intervals, and determining an average location at a given time).
Claims 3, 10, 17 Levis / Penilla teaches all the limitations above. Furthermore, 
Levis teaches or suggests: “receiving event importance metrics from the client device” 
	Levis ¶ [0005] last sentence: some customers restrict [or place importance on] the times during which deliveries are accepted or services can be provided. Levis ¶ [0039] last sentence: Dispatch Plan of table 2 indicates that one package, destined for Stop C, must be delivered by 10 am as opposed to Stops A, B which have no similar guaranteed delivery times as per ¶ [0040] last sentence: Similarly Levis ¶ [0164] 2nd sentence noting other example where Jerry's Pickle Shop 250 requires a 4 p.m. delivery commit time and will be jeopardized if the expected time of arrival were delayed by aforementioned delay
	Levis ¶ [0090] last two sentences: administrative parameters define threshold (limit of difference between actual and expected time) beyond which a delivery is considered ahead of schedule, on-schedule etc. Thus if current and expected time are 1 minute apart, Dispatch Plan would likely be on-schedule, as opposed to being behind or ahead. 
	Levis mid-¶ [0125] typically completion [or success] of a service stop or delivery of a package is minimal work unit. The line is represented as a continuum, in that the work to be performed can be viewed serially, with points representing 0% completion 301, [then increased] at 50% completion 302, and 100% [success] completion 303. The work to be performed is defined by the Manifest or Dispatch Plan (since the Dispatch Plan can be viewed as ordered Manifest, both define service stops that need to be completed). The level of completion ("completion status") [or success] of the Dispatch Plan can be easily determined by comparing ratio of service stops completed (or packages delivered) with total number of service stops (or packages). The previously mentioned completion flag or indicator provides an indication of whether the corresponding service stop in the record has been performed. Thus, completion of 30 service stops from a total of 120 represents 30/120=0.25 or 25% completion. This would correspond to point 304 on the line. 
	Levis ¶ [0140] Determining whether problem may occur only involves examination of those records in the Dispatch Plan whose work activities or service stops that have yet to be performed. If there are no packages with delivery commitments, then the system determine there are no potential problems, even if the current delivery is running behind schedule. If, on the other hand, there is a remaining service stop with a required delivery time requirement, then a delay beyond the threshold may result in a delivery problem) 
	“and wherein said generating a preferred event sequence comprises scheduling events having a higher event importance metric in said preferred event sequence before scheduling events with a lower event importance metric when scheduling events for a time slot” (Levis ¶ [0040] 6th-10th sentences: if delivery vehicle is at Stop A at 9a.m., there are 12 periods of 5 minutes from current time of 9-10 am. The regularly scheduled route from Stop A to B typically consumes 10 units and 4 units are consumed traveling from Stop B to C. Total time (14 units) exceeds 12 unit limit and using the route indicated in Dispatch Plan 2 is likely to result in failing to meet service commitment require with Stop C. Altering the route to proceed first from Stop A to C consumes only 5 units, and using this route results in meeting service commitment delivery time. Since there are no similar guaranteed delivery times for deliveries for Stops A, B selection of the alternative route does not impact the delivery times (i.e. service commitments) associated for those stops). 
	Lervis ¶ [0041] last two sentences: Unforeseen circumstances for that particular work day may cause the delivery vehicle to arrive at Stop A later than normal. Because the delivery vehicle arrives at Stop A at 9:00 a.m., it is only by altering the route that the committed service level can be met. Lervi ¶ [0052] 3rd sentence: Vehicle A may be the second closest vehicle, but it is selected because Vehicle B may have delivery commitments that would be jeopardized if it were assigned to pickup the package.
	Levis ¶ [0164]: other example where Jerry's Pickle Shop 250 requires a 4:00 p.m. delivery commit time and will be jeopardized if the expected time of arrival were delayed by the aforementioned delay. In Dispatch Plan, the order of service stops are (in order): [0165] 1) Jon's Flower Shop 240, [0166] 2) Jeff's Jewelry Shop 251, [0167] 3) Perry's Pickle Shop 250. Given current time & location, the system determines that servicing the locations as ordered in Dispatch Plan 235 (namely stopping at Jeff's Jewelry 251 first and then Jon's Flower Shop 240 second) are likely to result in missing the 4:00 p.m. delivery commitment to Perry's Pickle Shop 250. The system determines that it is appropriate to invoke the algorithm to analyze the Dispatch Plan and the system re-orders the sequence of the dispatch plan to allow satisfaction of the delivery commit times. The Updated Dispatch Plan is shown in Fig.10. Also Levis ¶ [0093] last sentence for another example).


Claims 4, 11, 18
Levis / Penilla teaches all the limitations above. 
Levis teaches or suggests: “wherein each of said plurality of events to be scheduled further comprises a respective event duration, wherein said respective event duration is automatically updated according to the user location data, and wherein said generating a preferred event sequence is performed based on said respective event duration”
	(Levis ¶ [0094] last 5 sentences, ¶ [0125] 6th sentence: The line is represented as continuum, in that work to be performed can be viewed serially, with points representing 0% completion 301, 50% completion 302, and 100% completion 303. Levis ¶ [0125] last sentence: completion of 30 service stops from a total of 120 represents 30/120=0.25 or 25% completion. This would correspond to point 304 on the line. Levis ¶ [0126] 3rd - 6th sentences: By using a current time clock along with the defined daily work schedule, the progress along this metric can be easily measured. For example, 50% of the allocated time would typically correspond to four hours into the work day, which if it started at 8:00 a.m., would correspond to 12 noon. Similarly, 25% passing of an 8 hour day would correspond to passing of 2 hours, which would correspond to 10:00 a.m. This would correspond to point 306 on line 310. ¶ [0127] last sentence: a location corresponding between the 2nd and 3rd stop (out of a total of ten) could be viewed as a 25% completion rate. Levis mid-¶ [0130]: In Fig. 14, one point corresponds to 25% 304. This percentage can be mapped 305 to a time completion status, which in normal situations should be 25% 306 as well. Based on the knowledge of the work day duration and start time, the 25% of the work day corresponds to a known time, which can be assumed to be 10:00 a.m., which can be thought of as the "expected time." The portable computer knows the current time via the internal time clock; if the current time is 10:00 a.m., then the expected time and current time are the same and the Dispatch Plan is on schedule. However, if current time is 12:30 p.m., then deliveries or status can be viewed as behind schedule
	Levis ¶ [0142] Returning to top of Fig.6, automatic updates are now considered. The Time Update 77 and Location Update 78 operate in a similar manner as discussed previously, except these inputs are periodically initiated automatically by the system. Thus, to return to the long-haul trucking application, the system may periodically (e.g., every 15 minutes) automatically perform a location-based update to the Dispatch Plan th-9th sentences: The portable computer knows current time via internal time clock; if the current time is 10:00 a.m., then the expected time & current time are same and Dispatch Plan is on schedule. Yet, if current time is 12:30 p.m. then deliveries or status is behind schedule. The administrative parameters may define a threshold (e.g. a limit of the difference between the actual time & expected time) beyond which a delivery is considered as behind schedule.
	Levis ¶ [0141] 2nd sentence: If there is a potential problem, the system produce an Update Dispatch Plan 85 using available algorithms to see if re-optimization is required and will alleviate the problem. Levis ¶ [0151] Returning back to Fig.6, the remaining steps in Fig.6, including ascertaining potential delivery problems 84, recalculating updating Dispatch Plan 85, ensuring the delivery criteria are satisfied 86 & presenting the updated dispatch plan to operator 87 are similar as previously discussed. Annotated Figs.6&1, 
¶ [0039]-¶ [0040], ¶ [0164]-¶ [0167] for updated preferred event sequences).  

Claims 5, 12, 19
Levis / Penilla teaches all the limitations above. 
Levis teaches or suggests: “wherein said respective event duration is automatically generated based on historical event duration data”
	(Levis ¶ [0142] Returning to top Fig.6, the automatic updates are now considered. Time Update 77 and Location Update 78 operate in similar manner as discussed previously, except that these inputs are typically periodically initiated automatically by the system. Thus, to return to the long-haul trucking application, the system periodically (e.g., every 15 minutes) automatically perform a location-based update to Dispatch Plan and present the status to the driver. Levis ¶ [0130] For example, type of update shown in Fig.6 is time update 77 used to determine the current execution status of the Dispatch Plan (Dispatch Plan Schedule, schedule status, or just status). The system determines the ratio of work performed to total work and arrives at work completion status. In Fig.14, one point corresponds to 25% 304. This percentage can be mapped 305 to a time completion status, which in normal situations should be 25% 306 as well. Based on the knowledge of the work day duration and start time, the 25% of the work day corresponds to a known time, which can be assumed to be 10:00 a.m., which can be thought of as expected time. 
	Levis ¶ [0040]: It is well known in industrial engineering to collect historical data for quantifying work units for time and motion studies. it is assumed that each work unit corresponds to a five minute time period. Thus if the delivery vehicle is at Stop A at 9:00 a.m., there are twelve periods of five minutes from the current time of 9:00 a.m. to 10:00 a.m. The regularly scheduled route from Stop A to Stop B typically consumes 10 units, and 4 units are consumed traveling from Stop B to Stop C. The total time (14 units) exceeds the 12 unit limit and using the route indicated in the Dispatch Plan 2 is likely to result in failing to meet the service commitment require with Stop C. On the other hand, altering the route to proceed first from Stop A to Stop C consumes only 5 units, and using this route results in meeting the service commitment delivery time. Since there are no similar guaranteed delivery times for the deliveries for Stop A and Stop B, the selection of the alternative route does not impact the delivery times (i.e., service commitments) associated for those stops. For other examples see Levis Fig.8 ¶ [0041], ¶ [0088] - 
¶ [0090], ¶ [0101], ¶ [0103], ¶ [0120], ¶ [0124], ¶ [0135] - ¶ [0137], ¶ [0154] - ¶ [0156]).












Claims 6, 13, 20
Levis / Penilla teaches all the limitations above. 
Levis teaches or suggests: “further comprising receiving, from said client device, an indication of success for an event, wherein said generating a preferred event sequence is further based on said indication of success, and further comprising increasing the event importance metric for the corresponding event responsive to the indication of success”.  
	(Levis ¶ [0043] there are many factors involved in determining whether the delivery requirements of a dispatch plan may be successfully fulfilled... If execution of the plan is almost complete (2 stops remaining), then determining the impact and/or modification of the dispatch plan may be trivial. However, if the execution of the dispatch plan just started (120 stops remain), then analyzing the impact and modification to the plan is complicated.
	Levis mid-¶ [0090]: compare current time with degree of completion of the required tasks. By comparing a delivery vehicle's current time & location relative to average time & location measurements on that route, a level of experience can be built [or increased] into system, so that a determination of schedule [success] status (ahead, or on-schedule) can be determined, as well as time required for completion of remaining service stops.
	Levis ¶ [0130]: For example, type of update shown in Fig.6 is time update 77 used to determine current execution status of Dispatch Plan. The system determines ratio of work performed to total work and arrives at a work completion status. In Fig.14, one point corresponds to 25% 304. This % can be mapped 305 to a time completion status, which in normal situations should be 25% 306 as well. Based on the knowledge of the work day duration and start time, the 25% of the work day corresponds to a known time, which can be 10:00 a.m. thought of as the expected time. The portable computer knows the current time via the internal time clock; if current time is 10:00 a.m. then the expected time and current time are same and Dispatch Plan is on schedule. Yet if the current time is 12:30 p.m., then deliveries or the status can be viewed as behind schedule. Similarly, if current time is earlier than expected time, then Dispatch Plan is ahead of schedule [i.e. increased indication of success]. The administrative parameters may define a threshold (e.g., a limit of difference between actual and expected time) beyond which a delivery is considered as ahead of schedule, on-schedule etc. Thus if current and expected time are 1 minute apart, Dispatch Plan would likely be on-schedule, as opposed to being behind or ahead.

	Levis ¶ [0125]. In Fig. 14, one line 301 represents work that is to be performed. This could be measured in service stops, packages delivered, completion of a service, etc. Typically completion of a service stop or delivery of a package is minimal work unit. Other embodiments may use other metrics. The line is represented as a continuum, in that work performed can be viewed serially, with points representing 0% completion 301, [then increased] at 50% completion 302 and 100% completion 303. The work to be performed is defined by the Manifest or Dispatch Plan (since the Dispatch Plan can be viewed as an ordered Manifest, both define the service stops that need to be completed). The level of completion (completion status) of the Dispatch Plan can be easily determined by comparing the ratio of service stops completed (or packages delivered) with the total number of service stops (or packages). The previously mentioned completion flag or indicator provides an indication of whether the corresponding service stop in the record has been performed. Thus, completion of 30 service stops from a total of 120 represents 30/120=0.25 or 25% completion. This would correspond to point 304 on the line. 
	Levis ¶ [0127] last 5 sentences: location data in the third record out of a total of ten could be considered as 30% completion. If there are only ten stops, then 25% completion would occur between the 2nd and 3rd stop. Another approach for using this metric for determining completion is to read current location using the GPS device in the portable computer, and identify the service stop that is the closest in the ordered list. Once that is known, the completion status can then be determined. Thus, a location corresponding nd and 3rd stop (out of a total of 10) could be viewed as 25% completion rate.
         Levis ¶ [0104] 2nd sentence: At beginning of day the Deliveries Completed database 42 is essentially empty (since no deliveries have been completed) and by end of delivery day, the Deliveries Completed database 43 is essentially the same size as the Manifest Data database 40 (since all  [or increased] items in manifest have been delivered).
         Levis ¶ [0131] noting another interpretation where: If the system determines that deliveries are behind schedule [or lacking success], it can then trigger Dispatch Updating Process to determine if the records in Dispatch Plan can be sequenced more efficiently or simply notify the user appropriately. The portable computer can even notify the central dispatch system, which can potentially allocate additional [or increase] resources).
	Levis ¶ [0135] Alternatively, in an application in which the route is rural and the distances between stops are great, the above estimation can be made more accurate by using historical location data. For example, considered a rural route involving 20 stops, each 10 miles apart, for a total route of 200 miles. The use of location data allows the system to determine the overall route distance and the traveled distance. If the traveled distance is 50 miles on a 200 mile route, this represents 25% completion of the route. Thus, the performance of the Dispatch Plan would be on schedule. Also ¶ [0140]
	Levis ¶ [0143] noting yet another interpretation where: if unexpected weather develops in a certain location, such as rainstorms, snowfall, hail, etc., the impact of this information may be quantified and sent to the portable computer where predefined rules determine the impact. For example, a severe rainstorm may be quantified as adding a fixed time delay (e.g., 30 minutes) with respect to time in regard to the current schedule. Alternatively, the overall schedule may be delayed in proportion to completion of the Dispatch Plan (e.g., an extra 10 minutes for every remaining hour of work remaining),







Claims 7, 14
Levis / Penilla teaches all the limitations above. 
Levis further teaches or suggests: “wherein said generating a preferred event sequence is further based on an event availability and a user availability and comprises scheduling a future event only for a time that comprises both event availability and user availability”
	(Levis ¶ [0148]: Another type of Dispatch Plan Update shown at step 94 is changing delivery commit time for a package. This would reflect a service in which the carrier allows the consignee to specify, or modify, a time window for performance of the service [as event availability]. In this case, the scheduled stops [or event sequence] have not changed, but the delivery obligations associated with a stop has changed. In some instances, this may reflect that the consignee will not be present at the scheduled time or will be available after a certain time period. In residential deliveries, it is common that homeowners are unavailable during the workday or have temporarily gone
	Levis ¶ [0042] last 4 sentences discloses similar example where: Many restaurants catering to lunch time crowds require their employees to be engaged in serving customers from 11:00 a.m. to 2:00 p.m. and do not accept deliveries during this time frame. Thus, certain stops may have certain time frames in which no deliveries can be made. In other instances, the consignee may prefer delivery/pickup at a certain time frame, but will accept the delivery/pickup at some other time as opposed to deferring the activity to the next business day. Many other constraints and exceptional conditions can occur). 










Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
* Alpha Go, wikipedia, Feb 7th 2018 disclosing an artificial intelligence alghorithm of schedule now and schedule later location based events 
	* US 20120016868 A1 teaching at Figs. 6A-6C below, ¶ [0048] last sentence to ¶ [0050]: salesperson 150 may have five clients and would have access to specific data files related to these five clients. In Fig.6B, salesperson 150 may have a personal digital assistant 162. Salesperson 150 may have a calendar entry 168, which indicates that salesperson 150 has a ten o'clock appointment with Client ABC.  In this exemplary embodiment, a clock 172 indicates that the time is ten o'clock.  Based on the dynamic working context (which may be imported into a profile) of salesperson 150 having calendar entry 168 which indicates that salesperson 150 is meeting with Client ABC, salesperson's working context has changed and now salesperson 150 may only be able to access Client ABC files 174 (see FIG. 6C).  In an exemplary embodiment, Non-Client ABC files 176 may not be displayed to salesperson 150.  In exemplary embodiments, Non-Client ABC files 176 may be accessed once the meeting with Client ABC is finished which may be based on the calendar functionality, an input from salesperson 150, or another determination that salesperson 150 has left Client ABC (e.g., geographic location).  For example, salesperson's calendar may indicate that the meeting with Client ABC starts at ten o'clock and ends at eleven o'clock.  Based on the meeting starting at ten o'clock and ending at eleven o'clock, the working context for salesperson 150 may be based on Client ABC from ten o'clock to eleven o'clock. In another example, salesperson's personal digital assistant 162 may have a task function which indicates that salesperson 150 will be working on Client ABC from ten o'clock to eleven o'clock.  Based on the task starting at ten o'clock and ending at eleven o'clock, the working context for salesperson 150 may be Client ABC from ten o'clock to eleven o'clock. In an exemplary embodiment, salesperson 150 may reapply salesperson static working context to the profile by resetting the dynamic working context.  For example, salesperson 150 may be able to press a clear button on personal digital assistant 162 which removes the dynamic characteristic (e.g., calendar, task, etc.) which was the basis for the dynamic working context.  In another embodiment, salesperson's physical location may be the dynamic characteristic which is utilized to determine the working context.  For example, salesperson's calendar may indicate that the meeting with Client ABC start at ten o'clock and ends at eleven o'clock.  However, based on positioning data obtained from a mobile device (e.g., cell phone, personal digital assistant 162, etc.) salesperson's 150 position is obtained.  When salesperson's 150 position no longer corresponds to the location of Client ABC, the dynamic working context may be reset to allow salesperson 150 to obtain all of salesperson's files (e.g., Client ABC files 174 and Non-Client ABC files 176).  In exemplary embodiments, the time data and position data may have buffer zones.  For example, salesperson's calendar may indicate that the meeting with Client ABC starts at ten o'clock and ends at eleven o'clock.  In this example, the system may wait until eleven fifteen before removing the dynamic working context from the profile.  In another example, the system may remove the dynamic working context early (e.g., ten forty-five) based on salesperson's preferences.  In another example, the system may waited until salesperson 150 is a certain distance away (e.g., one mile) before removing the dynamic working context.

    PNG
    media_image3.png
    544
    877
    media_image3.png
    Greyscale

US 20120016868 A1 Figs. 6A-6C
* US 20080086455 A1 teaching the management of schedule now and schedule later events at Figs. 5A, 5C, 7, 8B, 9B, 10B

    PNG
    media_image4.png
    719
    781
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    433
    781
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    502
    775
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    579
    784
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    488
    779
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    543
    791
    media_image9.png
    Greyscale

* US 20100082353 A1 teaching at ¶ [0011] The number of priority flags available can be replenished after some predetermined time period, for example each week.  Flags can be assigned using on any number of methods such as a reward for compliance with an item submission policy.  Flags can also be given to preferred providers without basis in any objective criteria.
* US 20170010918 A1 teaching a similar rescheduling of current and late events first at ¶ [0005]: A technique has been suggested in which better solutions are searched for, by a process called re-ordering, for solutions found by a priority algorithm in a method of solving a travelling salesman problem or a combinational problem such as job shop scheduling and the like (Japanese Laid-open Patent Publication No. 2005-56421). Then 
¶ [0056] “The operation unit 1b obtains a first time at which the job having the 
highest priority among the plurality of jobs may be executed, based on the first information and the second information stored in the storing unit 1a.  The first time may be regarded as one of the candidate times at which execution of the job having the highest priority is started.  For example, the operation unit 1b obtains the time t1 as the first time at which the job Ja having the highest priority among the jobs Ja, Jb, Jc, and Jd may be executed.  The operation unit 1b tests temporal scheduling according to the priorities of the jobs Ja, Jb, Jc, and Jd in a case where execution of the job Ja is started from the time t1.  In this case, a job having higher priority is scheduled so as not to be executed later than another job having lower priority (scheduling may be made such that execution of the job having higher priority and execution of the another job having lower priority are started at the same time).  As a result, the operation unit 1b obtains a pattern P1 of a candidate for scheduling”. 
		¶ [0057] “The operation unit 1b determines whether a second time, which is later than the first time and is a candidate for an execution start time of a job having the highest priority and from which more jobs are able to be executed in a predetermined time range than a case of executing the job having the highest priority from the first time, is present based on the first information and the second information.  The information of the predetermined time range is, for example, a period of time T using the first time as a start point and is stored in the storing unit 1a in advance”. 
		¶ [0058] For example, in a case where the time t2 (second time) which is later than the time t1 (first time) is set as the execution start time of the job Ja, the operation unit 1b tests the temporary scheduling according to the priorities of the jobs Ja, Jb, Jc, and Jd.  As a result, the operation unit 1b obtains a pattern P2 of the candidate for scheduling.  For example, the operation unit 1b compares the pattern P1 with the pattern P2 and determines that the number of job executions in the period of time T for the pattern P2 is greater than that for the pattern P1. Therefore, the operation unit 1b uses the time t2 which is later than the time t1 as the execution start time of the job Ja and thus, determines that a lot more jobs may be executed within a predetermined time range (for example, period of time T) than executing the job Ja at the time t1. 
		¶ [0059] in the pattern P1, the execution of the job Jd is not completed in the period of time T and thus, the number of jobs capable of being completed in the period of time T is three jobs Ja, Jb, and Jc.  On the other hand, in the pattern P2, four jobs Ja, Jb, Jc, and Jd can be completed in the period of time T. A case where the job Ja starts to be executed at the time t2 rather than a case where the job Ja starts to be executed at the time t1 may allow a lot of more jobs to be executed in the period of time T.  
	    ¶ [0060] In this case, the operation unit 1b delays the execution start time of the job having the highest priority to be later than the time t1 and allocates the plurality of jobs to the plurality of computation nodes such that the job having the highest priority and other jobs are executed in parallel from the second time.  For example, the operation unit 1b delays the execution start time of the job Ja from the time t1 to the time t2, that is, the operation unit 1b adopts the scheduling result of the pattern P2 and allocates the jobs Ja, Jb, Jc, and Jd to the plurality of computation nodes such that the job Ja having the highest priority and other jobs Jb, Jc, and Jd start to be executed at the time t2. 
	¶ [0061] With this, efficient job execution may be obtained.  For example, a method is also considered in which jobs are sequentially executed according to a priority at the earliest time at which each prioritized job may be executed.  However, simply allocating the jobs to the earliest time according to the priority is not necessarily efficient allocation of the computing resources to respective jobs.  The time taken to complete all jobs may become longer.  For example, as illustrated in the pattern P1, the execution of some of jobs of the plurality of jobs may not be completed in the period of time T. On the other hand, as illustrated in the pattern P2, the execution start time of the job Ja having the highest priority is delayed from the time t1 to the time t2 and thus, the execution of all of the plurality of jobs may be completed in the period of time T. 
    ¶ [0062] The information processing apparatus 1 also takes subsequent jobs Jb, Jc, and Jd into account when scheduling the job Ja.  Specifically, the information processing apparatus 1 acquires a plurality of patterns which become the candidates for scheduling the jobs Ja, Jb, Jc, and Jd and adopts a pattern capable of executing more jobs in the period of time T by comparing the acquired plurality of patterns with each other.  The information processing apparatus 1 performs allocation of jobs to the respective computation nodes according to the adopted pattern.  For example, in the pattern P2, the time taken to complete the execution of all jobs Ja, Jb, Jc, and Jd may become shorter than the pattern P1.  In the pattern P2, free time of the computation node can be decreased more than in the pattern P1 and the job throughput may be improved while maintaining the job priority.  Efficient job execution may be obtained. 
	 * US 20170193434 A1 teaching at ¶ [0023] - ¶ [0028] the management of waypoint events 	
	* US 20040059620 A1 teaching the generating a feasible schedule for n jobs given a 
duration and a revisit time for each job, using algorithm such as round robin 
	* US 20180081360 A1 teaching managing of autonomous vehicles needing energy replenishment
	* US 20110224900 A1 teaching Route planning device and route planning system
	* US 20090150209 A1 teaching System and method for managing mobile workers
	










OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	January 13th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979);
        2 “BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281” citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”
        3 “BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691”
        4 Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
        5 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)”